  Case 1:20-cv-00636-MN Document 3 Filed 06/17/20 Page 1 of 6 PageID #: 37




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

                                        1.
OMID YOUSOFI and KASEY KING, Derivatively on
Behalf of FLUOR CORPORATION,                      Civil Action No.: 1:20-cv-00499-MN
                   Plaintiffs,
                                             2.
      v.
PETER K. BARKER, ALAN M. BENNETT,
ROSEMARY T. BERKERY, ALAN BOECKMANN,
DAVID E. CONSTABLE, PETER J. FLUOR,
JAMES T. HACKETT, CARLOS M. HERNANDEZ,
THOMAS C. LEPPERT, DEBORAH D.
McWHINNEY, ARMANDO J. OLIVERA, and
MATTHEW K. ROSE,
                   Defendants,
      and
FLUOR CORPORATION,
                   Nominal Defendant.
                                             3.
SINDY WEI, Derivatively on Behalf of FLUOR
CORPORATION,                                      Civil Action No.: 1:20-cv-00636-MN
                   Plaintiffs,
                                             4.
      v.
DAVID T. SEATON, CARLOS M. HERNANDEZ,
BRUCE A. STANSKI, D. MICHAEL STEUERT,
PETER K. BARKER, ALAN M. BENNETT,
ROSEMARY T. BERKERY, ALAN BOECKMANN,
DAVID E. CONSTABLE, PETER J. FLUOR,
JAMES T. HACKETT, THOMAS C. LEPPERT,
DEBORAH D. McWHINNEY, ARMANDO J.
OLIVERA, and MATTHEW K. ROSE
                   Defendants,
      and
FLUOR CORPORATION,
                   Nominal Defendant.

     STIPULATION AND [PROPOSED] ORDER CONSOLIDATING CASES AND
          APPOINTING CO-LEAD COUNSEL AND RELATED MATTERS
   Case 1:20-cv-00636-MN Document 3 Filed 06/17/20 Page 2 of 6 PageID #: 38




       WHEREAS, on April 10, 2020 stockholders Omid Yousofi and Kasey King filed a

verified shareholder derivative complaint in this Court (the “Yousofi Action”) against defendants

Peter K. Barker, Alan M. Bennett, Rosemary T. Berkery, Alan Boeckmann, David E. Constable,

Peter J. Fluor, James T. Hackett, Carlos M. Hernandez, Thomas C. Leppert, Deborah D.

McWhinney, Armando J. Olivera, and Matthew K. Rose (the “Yousofi Individual Defendants”)

and Fluor Corporation (“Fluor” or “Nominal Defendant”);

       WHEREAS, on May 11, 2020, stockholder Sindy Wei (collectively with Mr. Yousofi and

Ms. King, “Plaintiffs”), filed a verified shareholder derivative complaint in this Court

(collectively with the Yousofi Action, the “Actions”) against defendants David T. Seaton, Carlos

M. Hernandez, Bruce A. Stanski, D. Michael Steuert, Peter K. Barker, Alan M. Bennett,

Rosemary T. Berkery, Alan Boeckmann, David E. Constable, Peter J. Fluor, James T. Hackett,

Thomas C. Leppert, Deborah D. McWhinney, Armando J. Olivera, and Matthew K. Rose

(collectively with the Yousofi Individual Defendants, the “Individual Defendants”) and Fluor

(collectively with the Individual Defendants, the “Defendants”).

       WHEREAS, Plaintiffs agree that the Actions contain nearly identical factual and legal

contentions, and the administration of justice would be best served by consolidating the Actions

and appointing Lead Counsel and Liaison Counsel as set forth herein;

       WHEREAS, without waiving any rights, arguments or defenses, including but not limited

to their right to move to dismiss the Actions or to transfer venue, Defendants agree the Actions

should be consolidated and take no position regarding appointment of Lead Counsel or Liaison

Counsel; and

       WHEREAS, this stipulation is not a waiver of any of the parties’ rights, remedies, claims,

or defenses.




                                                2
   Case 1:20-cv-00636-MN Document 3 Filed 06/17/20 Page 3 of 6 PageID #: 39




        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and upon

approval and entry by the Court shall be ORDERED, as follows:

        1.      Messrs. Seaton, Hernandez, Stanski, Steuert, Bennett, Boeckmann, Constable,

Fluor, Hackett, Leppert, Olivera, and Rose, Mses. Berkery and McWhinney, and Fluor

Corporation agree that their counsel shall be deemed to have accepted service of the complaint

on their behalf in the Actions as of the date of this stipulation.

        2.      Within thirty (30) days of the date that the Court enters an order approving this

Stipulation, the parties hereto will meet and confer and submit a proposed scheduling order to the

Court. Defendants are not otherwise required to take any action with respect to the complaints

filed in the Actions, including answering or otherwise responding.

        3.      The Actions are hereby consolidated for all purposes, including pretrial

proceedings, trial, and appeal, and are referred to herein as the “Consolidated Action.”

        4.      Every pleading filed in the Consolidated Action, or in any separate action

included herein, shall bear the following caption:


                IN RE FLUOR CORPORATION
                                                               Consol. C.A. No.: 1:20-cv-00499-
                STOCKHOLDER DERIVATIVE
                LITIGATION                                     MN


        5.      The files of the Consolidated Action will be maintained in one file under Master

File No. 1:20-cv-00499-MN.

        6.      The following law firms are designated Lead Counsel for Plaintiffs in the

Consolidated Action and their firm resumes are attached hereto as Exhibits A and B respectively:




                                                   3
   Case 1:20-cv-00636-MN Document 3 Filed 06/17/20 Page 4 of 6 PageID #: 40




                 Gainey McKenna & Egleston              Hynes & Hernandez, LLC
                 501 Fifth Avenue, 19th Floor           101 Lindenwood Drive, Suite 225
                 New York, NY 10017                     Malvern, PA 19355
                 Telephone: (212) 983-1300              Telephone: (484) 875-3116

        7.      Defendants take no position on the appointment of lead counsel for Plaintiffs.

        8.      Lead Counsel, in consultation with Liaison Counsel, shall represent Plaintiffs in

the prosecution of the Consolidated Action, determine and present to the Court and opposing

parties Plaintiffs’ position on all matters arising during pretrial negotiations, delegate and

monitor the work performed by Plaintiffs’ attorneys to ensure that there is no duplication of

effort or unnecessary expense, coordinate on behalf of the Plaintiffs the initiation and conduct of

discovery proceedings, have the authority to negotiate matters with Defendants’ counsel, and

perform such other duties as may be incidental to the proper coordination of Plaintiffs’ pretrial

activities or authorized by further order of the Court. Defendants’ counsel may rely on all

agreements made with either of Lead Counsel, in consultation with Liaison Counsel, or other

duly authorized representative of Lead Counsel, and such agreements shall be binding on all

Plaintiffs.

        9.      The following law firms are designated as Plaintiffs’ Liaison Counsel in this

Consolidated Action:

                 O’Kelly & Ernst, LLC                       deLeeuw Law LLC
                 824 N. Market Street, Suite 1001A          1301 Walnut Green Road
                 Wilmington, DE 19801                       Wilmington, DE 19807
                 Telephone: (302) 778-4000                  Telephone: (302) 274-2180

        10.     Plaintiffs’ Liaison Counsel shall perform all tasks expected of Delaware counsel

and shall be primarily responsible for communications between Plaintiffs and the Court, and

Plaintiffs’ filings with the Court.

        11.     This Stipulation and Order shall apply to each action arising out of the same

transactions and occurrences and asserting shareholder derivative claims filed in this Court or


                                                 4
   Case 1:20-cv-00636-MN Document 3 Filed 06/17/20 Page 5 of 6 PageID #: 41




transferred here, and Lead Counsel shall assist the Court by calling to the attention of the Court

the filing or transfer of any such action, and Lead Counsel shall assure that counsel therein

receive notice of this Stipulation and Order. Unless otherwise ordered, the terms of all orders,

rulings, and decisions in the Consolidated Action shall apply to all later shareholder derivative

actions instituted herein.

       IN WITNESS WHEREOF, the parties, through their undersigned counsel, have executed

this Stipulation and Order as of this 12th day of June, 2020.


Respectfully submitted,

O’KELLY & ERNST, LLC                                 ROSS ARONSTAM & MORITZ LLP

/s/ Ryan M. Ernst                                    /s/ Garrett B. Moritz
Ryan M. Ernst (# 4788)                               Garrett B. Moritz (# 5654)
824 N. Market Street, Suite 1001A                    Anne M. Steadman (# 6221)
Wilmington, DE 19801                                 100 S. West Street, Suite 400
Telephone: (302) 778-4000                            Wilmington, DE 19801
Email: rernst@oelegal.com                            Telephone: (302) 576-1600
                                                     Email: gmoritz@ramllp.com
Liaison Counsel for Plaintiffs Omid Yousofi                 asteadman@ramllp.com
and Kasey King and [Proposed] Liaison
Counsel for Plaintiffs                               GIBSON DUNN & CRUTCHER LLP
                                                     Mike Raiff,
GAINEY MCKENNA & EGLESTON                            2001 Ross Avenue., Suite 2100
Thomas J. McKenna                                    Dallas, TX 75201
Gregory M. Egleston                                  Telephone: (214) 698-3100
501 Fifth Avenue, 19th Floor                         Email: mraiff@gibsondunn.com
New York, NY 10017
Telephone: (212) 983-1300                            GIBSON DUNN & CRUTCHER LLP,
                                                     Brian M. Lutz
Counsel for Plaintiffs Omid Yousofi and Kasey        555 Mission Street, Suite 3000
King and [Proposed] Lead Counsel for                 San Francisco, CA 94105
Plaintiffs                                           Telephone: (415) 393-8379
                                                     Email: blutz@gibsondunn.com
dELEEUW LAW LLC
                                                     GIBSON DUNN & CRUTCHER LLP,
/s/ P. Bradford deLeeuw                              Lissa M. Percopo
P. Bradford deLeeuw (# 3569)                         1050 Connecticut Avenue, N.W.
1301 Walnut Green Road                               Washington, D.C. 20036
Wilmington, DE 19807                                 Telephone: (202) 887-3770


                                                 5
   Case 1:20-cv-00636-MN Document 3 Filed 06/17/20 Page 6 of 6 PageID #: 42




Telephone: (302) 274-2180                         Email: lpercopo@gibsondunn.com
Email: brad@deleeuwlaw.com
                                                  Counsel for Defendants
Liaison Counsel for Plaintiff Sindy Wei and
[Proposed] Liaison Counsel for Plaintiffs

HYNES & HERNANDEZ, LLC
Michael J. Hynes
Ligaya T. Hernandez
101 Lindenwood Drive, Suite 225
Malvern, PA 19355
Telephone: (484) 875-3116

Counsel for Plaintiff Sindy Wei and
[Proposed] Lead Counsel for Plaintiffs

BRAGAR EAGEL & SQUIRE, P.C.
Melissa A. Fortunato
Marion Passmore
101 California Street, Suite 2710
San Francisco, California 94111
Telephone: (415) 365-7149

Counsel for Plaintiff Sindy Wei


IT IS SO ORDERED this ____ day of _________________, 2020.


                                                    ____________________________________
                                                    THE HONORABLE MARYELLEN
                                                    NOREIKA




                                              6
